SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of December, 2011 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). PETRÓLEO BRASILEIRO S.A. - PETROBRAS Public Company Material Fact Payment of interest on capital Rio de Janeiro, December 22 nd , 2011 – Petróleo Brasileiro S.A. - Petrobras, informs that, the Board of Directors approved today the fourth advanced payment of interest on own capital (IOC), in accordance with Brazilian legislation. The amount of R$ 2,609 million to be paid, corresponding to a gross value of R$ 0.20 per common and preferred shares, is being accrued in our Financial Statements on December 31 st , 2011. Payment date will be no later than March 30 th , 2012. The record date will be January 2 nd
